—In an action to recover damages for personal injuries, etc., the defendants Kamber Management, Inc., Inserra Supermarkets, Inc., Inserra Supermarkets, Inc., d/b/a Shop Rite, Newton Associates, and Newton Associates, L. L. C., appeal from so much of an order of the Supreme Court, Orange County (Berry, A.J.), dated February 19, 2000, as granted the plaintiffs’ motion for partial summary judgment on the issue of liability under Labor Law § 240 and denied their cross motion for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
The injured plaintiff, Arthur Mannes, was hired to install refrigeration pipes as part of a supermarket expansion project. He fell from an unsecured, closed, A-frame ladder which was leaning against a nine-foot-tall walk-in cooler, as he ascended the ladder to perform measurements in an enclosed space above the cooler. The measurements were a preliminary part of a refrigeration installation project, which entailed hanging pipes from the ceiling, and the penetration of the pipes through an existing wall in the supermarket and into an addition being built adjacent to the supermarket. Since the project constituted an alteration of a building, and the injured plaintiff was hired to perform this alteration, his activities at the time of his fall were covered under Labor Law § 240 (see, Joblon v Solow, 91 NY2d 457, 465; Bedassee v 3500 Snyder Ave. Owners Corp., 266 AD2d 250).
It is uncontested that the injured plaintiff fell from an unsecured ladder, which slipped out from underneath him. Thus, the plaintiffs are entitled to partial summary judgment on the issue of liability under Labor Law § 240 (see, Lacey v Turner Constr. Co., 275 AD2d 734; Guzman v Gumley-Haft, Inc., 274 AD2d 555).
The appellants’ remaining contentions are without merit. Altman, J. P., Krausman, Luciano and H. Miller, JJ., concur.